COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Bray and Annunziata
Argued at Alexandria, Virginia


ALEXANDRIA HOSPITAL AND
 INOVA HEALTH SYSTEM FOUNDATION, INC.
                                           MEMORANDUM OPINION* BY
v.   Record No. 0059-02-4               JUDGE JERE M. H. WILLIS, JR.
                                               AUGUST 6, 2002
MEENA MUNJAL


        FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

          Eric J. Berghold (McCandlish & Lillard, P.C.,
          on brief), for appellants.

          No brief or argument for appellee.


          Alexandria Hospital and INOVA Health System

Foundation, Inc. ("employer") appeal a decision of the Workers'

Compensation Commission awarding Meena Munjal benefits for

injuries sustained as a result of a fall while at work.    The

employer contends (1) that Munjal's injury by accident did not

arise out of her employment; and (2) that her back was not

injured in the accident.    We affirm the commission's decision.

     On appeal, "[d]ecisions of the commission as to questions

of fact, if supported by credible evidence, are conclusive and

binding on this Court."     Manassas Ice & Fuel Co. v. Federated

Mutual Ins. Co., 13 Va. App. 227, 229, 409 S.E.2d 824, 826


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
(1991).    "The fact that contrary evidence may be found in the

record is of no consequence if credible evidence supports the

commission's finding."     Id.   We view the evidence in the light

most favorable to the prevailing party below.      Creedle Sales Co.

v. Edmonds, 24 Va. App. 24, 26, 480 S.E.2d 123, 124 (1997).

However, "[t]his Court is not bound by the legal determinations

made by the commission."     Robinson v. Salvation Army, 20
Va. App. 570, 572, 459 S.E.2d 103, 104 (1995).

                            I.   BACKGROUND

        On May 17, 2000, Munjal, a registered nurse, was injured at

her place of employment, INOVA Alexandria Hospital.     Munjal and

several other nurses were sitting around a table in a conference

room listening to recorded medical reports.     Their chairs were

close together.    Some of the chairs, including Munjal's, were on

rollers.    They were unbalanced, wobbled, and moved from side to

side.

        While listening to the reports, Munjal stood up from her

chair, leaned forward, and reached for the cardex.     Having

obtained the cardex, she attempted to sit back in her chair.

However, the chair had moved back and Munjal fell to the floor.

She hit her left forearm and the left side of her neck and head

on the armrest of the chair.     The right side of her hip struck

the floor.

        Following the incident, Munjal filled out an Employee

Occurrence Report, noting injuries to her left head, neck, and

                                  - 2 -
right hip.    She reported no back injury.   Thereafter, she sought

treatment in the emergency room.    The emergency room medical

records reported no back injury.    They stated there was "no

c[omplaint]/o[f] back pain."    Munjal also filled out a Virginia

Workers' Compensation Commission Form 5 ("VWC Form 5").     On the

form she noted her injuries, making no mention of back pain or a

back injury.

     On June 1, 2000, Munjal was seen by Dr. Michael Leonidov.

His notes state that she "[f]ell at work on 5/17.    Awoke the

next day with some back pain.    Was seen in the ER the same day

of the incident and just given Motrin; did not have the back

pain at that time."    Dr. Leonidov recommended that x-rays be

taken, but Munjal refused because she did not want to take off

from work.    Her back pain cleared up and completely resolved by

June, 2000.

     The deputy commissioner held:

             [T]he evidence preponderates in proving that
             the accident was caused by a risk of the
             employment. It is . . . the claimant's
             contention that she fell because after
             leaning forward to reach for a Kardex the
             chair on which she had been seated moved
             since it was unstable. This would certainly
             constitute a risk of the employment.
             Moreover, given the claimant's testimony
             that the chairs were very close together
             with no space between them, it hardly seems
             likely that she simply missed the chair in
             sitting back.

The full commission affirmed the deputy's finding of causation,

holding:

                                 - 3 -
            [T]he claimant . . . sustained injuries when
            she missed a chair that was unstable and had
            moved, while attempting to sit at a
            conference table after leaning over to reach
            for a file. The claimant's action in
            leaning forward to reach over the conference
            table, and then moving backward in
            anticipation that her seat would be in the
            same position as she left it, involved an
            awkward position caused by the environmental
            factors of the seating area. Thus, the
            awkward position caused by the conditions of
            the claimant's work provides the requisite
            critical link between the employment and the
            injury, and we find that her injury arose
            out of her employment.

     We read the "awkward position" found by the commission to

describe not a physical contortion of Munjal's body, but rather

an awkward and potentially dangerous situation created by the

close seating of the nurses in unstable moveable chairs, under

circumstances requiring movement in and out of those chairs.

The record supports the commission's determination.

                            II.    ANALYSIS

     The employer first contends that the commission erred in

finding that Munjal's accident arose out of her employment.    We

disagree.

            An injury arises out of the employment when
            there is apparent to the rational mind upon
            consideration of all the circumstances, a
            causal connection between the conditions
            under which the work is required to be
            performed and the resulting injury. . . .
            But it excludes an injury which cannot
            fairly be traced to the employment as a
            contributing proximate cause and which comes
            from a hazard to which the workman would
            have been equally exposed apart from the
            employment. The causative danger must be

                                  - 4 -
            peculiar to the work and not common to the
            neighborhood. It must be incidental to the
            character of the business and not
            independent of the relation of master and
            servant.

Baggett Transp. Co. v. Dillon, 219 Va. 633, 637-38, 248 S.E.2d
819, 822 (1978).

     Munjal testified that the chairs around the table,

including the one in which she sat, were close together and were

on rollers, some of which were unbalanced, wobbled, and moved

from side to side.   In performing her duties, she stood up from

her chair, leaned forward, and reached for the cardex.    When she

attempted to sit back in her chair, it had moved.   Consequently,

she fell to the floor.   The requirement of close seating in

unstable, moveable chairs created an awkward and unstable

condition, causing Munjal's injury.    Thus, her injury arose out

of her employment.

     The employer next contends that no contemporaneous evidence

supports the finding that Munjal injured her back in the

accident.   "While it is true that a claimant must show an

identifiable incident that occurs at some reasonably definite

time, it is not necessary in establishing causation that the

pain or other physical manifestation of injury be

contemporaneous with the incident in employment to prove that

the injury arose out of the employment."    Morris v. Morris, 4
Va. App. 193, 200, 355 S.E.2d 892, 896 (1987), rev'd on other

grounds, 238 Va. 578, 385 S.E.2d 858 (1989).    The record in this

                               - 5 -
case supports the commission's finding that Munjal's injury was

caused by the fall while attempting to return to her chair.

Thus, the cause of her injury was an "identifiable incident or

sudden precipitating event" that resulted in an obvious "sudden

mechanical or structural change in the body."     See id.

     Munjal admitted that she did not experience back pain

immediately following the accident.     The emergency room records,

Employee Occurrence Report, VWC Form 5, and Dr. Leonidov's

records all verify that fact.   However, at approximately

midnight or the morning following the accident, she began to

experience back pain.   This was noted in Dr. Leonidov's records

from her June 1, 2000, examination:     "Fell at work on 5/17.

Awoke the next day with some back pain.    Was seen in the ER the

same day of the incident and just given Motrin; did not have the

back pain at that time."   The Act does not require that a

claimant feel or make a contemporaneous complaint of pain or

seek immediate medical treatment.   The requirement is that the

injury result from the accident.    The evidence supports the

commission's finding that it did in this case.

     We affirm the commission's decision.

                                                            Affirmed.




                                - 6 -